UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-33231 COROWARE, INC. (EXACT NAME OF THE COMPANY AS SPECIFIED IN ITS CHARTER) Delaware 95-4868120 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 1410 Market Street, Suite 200 Kirkland, WA 98033 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (800) 641-2676 (ISSUER REGISTRANT TELEPHONE NUMBER) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No x As of November 14, 2011 there were 796,117,874 shares of the issuer's $.001 par value common stock outstanding. -1- COROWARE, INC. September 30, 2-Q TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements 4 Consolidated Balance Sheets at September 30, 2011 (Unaudited) and December 31, 2010 4 Unaudited Consolidated Statements of Operations for the three and nine months ended September 30, 2011 and 2010 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 6 Notes to Unaudited Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3.Quantitative and Qualitative Disclosures About Market Risk 25 Item 4.Controls and Procedures 25 PART II – OTHER INFORMATION Item 1.Legal Proceedings 26 Item 1A.Risk Factors 26 Item 2.Unregistered Sales of Equity Securities and Use of Funds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Removed and Reserved 27 Item 5.Other Information 27 Item 6.Exhibits 27 SIGNATURES 28 -2- Explanatory Note The sole purpose of this Amendment to the Quarterly Report on Form 10-Q for the fiscal quarter ended September 30, 2011 of Coroware, Inc. (the “Company”) filed with the Securities and Exchange Commission on November 21, 2012 (the “Form 10-Q”) is to correct the value of the Accounts Payable and Accrued Expenses to 4,334,578 from 4,334,579 and the change the value of General and Administrative expense in the Statement of Operations to 658,084 from 658,083 which also changed the Total Operating Expense to 1,036,049 and the Loss from Operations to (608,038) to the Form 10-Q. No other changes have been made to the Form 10-Q. This Amendment to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. -3- COROWARE, INC. CONSOLIDATED BALANCE SHEETS ASSETS September 30, 2011 December 31, 2010 Current assets: (Unaudited) Cash $ $
